Citation Nr: 0028617	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-13 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1959 
to March 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran has PTSD.

2.  There is credible evidence that the veteran experienced 
in-service combat stressors.

3.  There is medical evidence linking the veteran's PTSD to 
his in-service combat stressors.


CONCLUSION OF LAW

The veteran's PTSD was incurred in active wartime service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran's service personnel records 
show that he served in Vietnam from August 1962 to February 
1963 and that he was awarded the Combat Infantryman Badge 
(CIB).

The veteran's service medical records do not show any 
complaints, findings or diagnosis of a psychiatric disorder.

Private medical records from A. Hart, Ph.D., Licensed 
Psychologist, reflect that an intake assessment was completed 
in March and April 1998.  It was noted that the veteran had a 
significant heart condition for which he was receiving 
ongoing care.  He had served in Vietnam and Laos with the 1st 
Special Forces, A Team.  He had been sent to a village in the 
Central Highlands where he helped train Montagnard or 
indigenous Vietnamese as popular forces.  He was exposed to 
close combat.  Dr. Hart reported that the veteran's symptoms 
included arousal, hypervigilance, a flood of intrusive combat 
memories, flashbacks, difficulty sleeping, and nightmares of 
his combat experiences.  The intake assessment resulted in 
the following diagnostic impressions:  PTSD, acute with 
delayed onset; and dysthymia.  Quarterly progress reports 
through September 1998 reflect that the veteran attended 
individual and combat therapy sessions on a weekly basis.

In July 1998, the veteran submitted a letter wherein he 
described his in-service stressors during his tour or duty in 
Vietnam.  These stressors included being subjected to attacks 
from the Vietcong, being subjected to friendly fire by 
American airplanes, being part of a strike force which helped 
Vietnamese Army Rangers, viewing the bodies of 58 soldiers 
who were wounded or dead following an attack by the Vietcong, 
being aware that the Vietcong had taken all children under 
the age of 10 from an orphanage and then destroyed the 
orphanage, and the frustration that he felt being part of a 
poorly run effort to feed, cloth and shelter 7,000 people who 
had been relocated.

In a July 1998 letter, a friend of the veteran reported that 
he had known the veteran for 30 years, and that the veteran 
had been psychologically changed by the time that he served 
in Vietnam.

The veteran was accorded a VA psychiatric examination for 
disability evaluation purposes in November 1998.  The 
examiner reported that an initial intake assessment and 
quarterly progress reports through September 1998 from Dr. 
Hart were reviewed.  It was noted that the veteran reported 
that he began to get depressed during the time of his divorce 
from his first wife in 1968 and that his depression was real 
bad following a heart attack in October 1997.  He had an 
angioplasty and had not been able to return to work since.  
Up until October 1997 he drank heavily.  His symptoms 
included anger, irritability, no friends, low energy, no 
pleasures in life, some suicidal ideation, distrust of 
everyone, bad dreams about his service in Vietnam, and poor 
concentration.  The veteran was diagnosed as having a single 
episode of major depression.  The examiner stated the 
following:  "I do not see sufficient criteria to warrant 
post traumatic stress disorder."

Additional medical records from Dr. Hart show that the 
veteran attended counseling sessions with a combat PTSD group 
on a weekly basis from December 1998 to March 1999.

In an April 1999 letter, Dr. Hart described several traumatic 
events which the veteran experienced during his service in 
Vietnam.  Dr. Hart reported that the veteran was bothered by 
haunting memories and intrusive visual reminders of his 
combat experience and had difficulty following his discharge 
from the military service as evidenced by 5 marriages and 
frequent job changes.  Dr. Hart stated that the veteran's 
PTSD was manifested by hypervigilance, marked startle 
response, and intrusive, disrupting, and haunting memories of 
his combat experiences.

In a June 1999 letter, J. Ridgway, D.O., reported that the 
veteran had PTSD.

In a July 1999 letter, Dr. Hart reported that the veteran met 
all diagnostic criteria for PTSD in that he was exposed to 
traumatic events and his responses involved intense fear, 
terror, hopelessness, horror, as well as extreme anger.  Dr. 
Hart provided the following details:

The traumatic event continued to be 
reexperienced through recurrent and 
intrusive direct distressive 
recollections.  He reports nightmares and 
dreams of these events, and at times acts 
and feels as if the traumatic event were 
reoccurring through flashbacks.  He will 
overreact to conditioned stimuli which 
mimic or remind him of previous 
psychological distress symbols such as 
sights, smells, and sounds, and that his 
body will physiologically react to this 
in a similar manner resembling the event 
such as a limbic arousal response 
syndrome or general adaptation syndrome.  

[The veteran] continued to avoid specific 
stimuli which are associated with the 
trauma.  He makes efforts to avoid 
thoughts or conversations associated with 
such.  He avoids activities which arouse 
recollections, and there are certain 
aspects of his trauma that he is not able 
to recall until after lengthy involvement 
in therapy such as exposure to impaling 
of village leaders by North Vietnamese or 
Vietcong.

[The veteran] continues to be extremely 
detached and estranged from others, and 
has a limited range of affect usually 
constricted and dysthymic.  He has a 
strong expectation for harm.

[The veteran] continues to exhibit those 
characteristics also associated with 
persistent symptoms including difficulty 
falling asleep, irritability, outbursts 
of anger, difficulty concentrating, 
hypervigilance, and exaggerated startle 
response, and this problem has continued 
for more than three decades.  

The veteran was accorded a psychiatric examination by two VA 
physicians in July 1999 to rule in or out a diagnosis of 
PTSD.  It was noted that a psychologist had made a diagnosis 
of PTSD "based on the patient's reporting of social 
isolation, some nightmares of combat experiences in Vietnam 
and explosive temper with irritability outbursts of anger, 
difficulty concentrating and hypervigilance."  It was 
reported that the veteran began drinking heavily while in 
Vietnam and had continued his alcoholism untreated until the 
present time.  The veteran was diagnosed as having 
alcoholism, continuous and untreated; major depression which 
began in 1998 following open heart surgery; and a mixed 
personality disorder.  The examiners stated that features of 
the alleged PTSD do not support a clinical diagnosis of 
combat related PTSD.

A Social Security Administration (SSA) Notice of Award shows 
that the veteran was awarded SSA disability benefits in 
August 1999.

In a January 2000 letter, the veteran's brother reported that 
the veteran was not the same brother he knew prior to his 
service in Vietnam.  The veteran's' brother then provided 
examples as to why this was true.

In a February 2000 letter, Dr. Hart reported that the veteran 
continued to require and receive weekly outpatient 
psychotherapy for combat PTSD.  Dr. Hart also reported that 
the veteran had had problems with adjustment ever since his 
military service.

At the February 2000 hearing before the undersigned, the 
veteran testified that during his service in Vietnam he 
helped train a strike force, and that he participated in 
patrols and gathered intelligence.  He reported that he had 
had difficulty maintaining employment since his separation 
from service.  He also reported that he had been attending 
weekly combat PTSD counseling sessions since 1998.


Legal Criteria.  Service connection may be granted for 
disability resulting from chronic disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.124(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (as in effect from 
March 7, 1997).  The provisions of 38 C.F.R. § 4.125(a) 
require that the diagnosis of a mental disorder conform to 
DSM-IV.


Analysis.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a PTSD claim is well grounded 
where the veteran has submitted medical evidence of current 
PTSD; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability.  Cohen (Douglas) v. Brown, 10 Vet. App. 128, 
137 (1997); see also Gaines v. West, 11 Vet. App. 353, 357 
(1998) (citing Cohen (Douglas)).  In this case, Dr. Hart has 
diagnosed the veteran as having PTSD; the veteran was awarded 
the CIB; and Dr. Hart has linked the veteran's PTSD to his 
military experiences.  Thus, the veteran's claim for service 
connection for PTSD is well grounded.

When the veteran initiated his current claim in April 1998, 
VA regulation, 38 C.F.R. § 3.304( f), provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition.  The Court's decision in 
Cohen (Douglas), supra, required " medical evidence of a 
current disability" rather than a "clear diagnosis" in order 
to submit a well-grounded PTSD claim.  This regulation has 
since been amended, see 64 Fed. Reg. 32,807 (1999), and the 
amended version, which has been made retroactively effective 
to March 7, 1997, no longer requires evidence of a "clear 
diagnosis" of PTSD, but rather medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a).  See 
38 C.F.R. § 3.304(f) (1999).

The diagnosis of PTSD by Dr. Hart in this case, while 
unequivocal, is not uncontradicted.  The medical diagnosis of 
PTSD by Dr. Hart reflects that Dr. Hart clearly and 
unequivocally found the veteran's stressors and symptoms to 
be sufficient to support the PTSD diagnosis.  The diagnosis 
of PTSD by Dr. Hart is supported by findings which clearly 
meet the DSM-IV criteria for a diagnosis of PTSD.  Dr. Hart's 
records are replete with descriptions of symptomatology 
consistent with the criteria in the DSM.  The sufficiency of 
the stressor, as a component of a diagnosis of PTSD, has been 
established as a matter of law.  The veteran and his 
representative argue that the diagnosis of the veteran's 
treating physician is more valid than the diagnosis of 
physicians who have examined the veteran on a single 
occasion.  The Board finds this argument to be persuasive in 
this case inasmuch as Dr. Hart's diagnosis is supported by a 
comprehensive description of symptomatology to support the 
diagnosis of PTSD while the opinions of the physicians who 
concluded that the veteran's symptoms do not meet the 
criteria for a PTSD diagnosis are conclusionary and lacking 
in any detailed explanation.  No specifics are provided as to 
why the specific symptoms enumerated by Dr. Hart do not meet 
the criteria for a PTSD diagnosis.  

Accordingly, the Board finds that opinion of Dr. Hart is more 
persuasive and is sufficient to establish that the veteran 
suffers from PTSD due to his military experiences.  
Accordingly, the veteran is entitled to service connection 
for PTSD.


ORDER


Service connection for PTSD is granted.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

 

